Citation Nr: 1439862	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee tendonitis with degenerative changes.


(The issue of entitlement to a VA clothing allowance is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

In May 2013, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's separate decision addressing the Veteran's claim for a VA clothing allowance, there appears to be outstanding treatment records pertaining to the Veteran's left knee disability that are not associated with the claims file.  The Statement of the Case associated with that claim reflects that the Veteran was ordered a knee brace at the VA Medical Center (VAMC) in October 2008.  While VA outpatient  treatment record are of record, this particular report is not associated with the claims file.  

The Board's review of the claims file reveals that VA outpatient treatment records dated through May 2007, and treatment records from November 2009 through October 2011 are associated with the claims file.  While the Veteran himself submitted portions of VA treatment records from the Jesse Brown VAMC indicating treatment on November 17, 2008 and May 22, 2009, in association with his claim for a VA clothing allowance, no other records from the period from May 2007 through November 2009 are included in the claims file. 

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, these and any other outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding pertinent VA treatment records from the Chicago VAMC dated from May 2007 to November 2009, and from October 2011. 

The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) must be achieved.
 
2. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for increased rating for his left knee disability.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  After any additional development deemed warranted, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



